Case 1:14-cv-00173-MAC-ZJH Document 294 Filed 03/14/19 Page 1 of 1 PageID #: 10192




   UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS



   MICHAEL       DAVID   STUNTZ,                       §
   INDIVIDUALLY AND ON BEHALF OF                       §
   ALL THOSE SIMILARLY SITUATED;                       §
   AND DWAYNE A NEWMAN,                                §
            Plaintiffs,                                §
                                                       §      CASE NO. 1:14-CV-00173-MAC
   versus                                              §
                                                       §
   ASHLAND ELASTOMERS, LLC, ISP                        §
   SYNTHETIC ELASTOMERS, LP, ISP                       §
   SYNTHETIC ELASTOMERS, LLC, LION                     §
   ELASTOMERS LLC,                                     §
            Defendants.                                §




                                              FINAL JUDGMENT
            The court has adopted the magistrate judge’s report and recommendation (Doc. No. 290),

   which recommends granting summary judgment in favor of Defendants Ashland Elastomers, LLC

   and Lion Elastomers, LLC, and dismissing the case with prejudice. Accordingly, it is ORDERED

   that Plaintiffs Michael David Stuntz and Dwayne A. Newman, individually and on behalf of

   similarly situated employees, take nothing and judgment is rendered in favor of Defendants.

   Each party shall bear its own costs of court. All pending motions are denied as moot. The clerk

   of court is directed to close this case.

             .
            THIS IS A FINAL JUDGMENT.
             SIGNED at Beaumont, Texas, this 7th day of September, 2004.

            SIGNED at Plano, Texas, this 14th day of March, 2019.




                                                 ________________________________________
                                                             MARCIA A. CRONE
                                                      UNITED STATES DISTRICT JUDGE
